IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30004
                         Summary Calendar



ALEX LEE HUBBARD,

                                         Plaintiff-Appellant,

versus

SUB SEA INTERNATIONAL; ET AL.,

                                         Defendants,

versus

ROBERT L. HACKETT,

                                         Movant-Appellant,

versus

DAVID W. OESTREICHER, II,

                                         Movant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 91-CV-4022
                        - - - - - - - - - -
                         December 26, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Robert L. Hackett appeals the district court’s order

allocating attorney’s fees among himself, David W. Oestreicher,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-30004
                                  -2-

II, and John Sullivan, and imposing Fed. R. Civ. P. 37 sanctions

against Hackett.   Hackett argues that the district court abused

its discretion in allowing Oestreicher to intervene in the

underlying action.   The district court did not abuse its

discretion in allowing Oestreicher to intervene in the underlying

action to protect his interest in the contingency fee contract.

See Gaines v. Dixie Carriers, Inc., 434 F.2d 52, 53 (5th Cir.

1970); Keith v. St. George Packing Co., 806 F.2d 525, 526 (5th

Cir. 1986).

     Hackett argues that the district court erred in allocating

the attorney’s fees in the underlying case between himself,

Oestreicher, and Sullivan.    Because Hackett did not present any

evidence in the district court regarding the percentage of work

performed by the attorneys before or after the November 15, 1993,

partnership dissolution agreement, the district court did not err

in allocating the attorney’s fees in accordance with the terms of

the dissolution agreement.

     Hackett argues that the district court abused its discretion

in imposing Fed. R. Civ. P. 37 sanctions against him.   Hackett

failed to comply with the district court’s order to file an

accounting of the fees and costs incurred in the instant case

even after the magistrate judge allowed him an additional ten

days to do so.   Therefore, the district court’s order imposing

Fed. R. Civ. P. 37 sanctions was well within the district court’s

discretion.   See FDIC v. Conner, 20 F.3d 1376, 1380 (5th Cir.
                No. 97-30004
                     -3-

1994).

    AFFIRMED.